probability that contraband or evidence of [the] crime will be found in a
                particular place," Illinois v. Gates, 462 U.S. 213, 238 (1983). When
                reviewing a magistrate's probable cause determination, "[Wm reviewing
                court is not to conduct a de novo probable cause determination but instead
                is merely to decide whether the evidence viewed as a whole provided a
                substantial basis for the magistrate's finding." Keesee v. State, 110 Nev.
                997, 1002, 879 P.2d 63, 67 (1994). When reviewing a district court's
                ultimate decision regarding a motion to suppress, this court reviews
                findings of fact for clear error, but the legal consequences of those facts de
                novo. State v. Beckman, 129 Nev. „ 305 P.3d 912, 916 (2013).
                            We conclude that Hughes' argument lacks merit. The warrant
                and accompanying affidavit aver that a witness found a letter containing
                sexual and romantic language in Hughes' home. It appeared to be from
                Hughes' daughter to Hughes. The witness also provided several emails
                between Hughes and his daughter that contained language indicative of a
                romantic relationship. Similar language was found in emails between
                Hughes and his daughter on Hughes' computer at his former place of
                employment. These facts support the court's probable cause
                determination that further documents and emails proving this
                relationship might be found in Hughes' residence, see United States v.
                Terry, 522 F.3d 645, 648-49 (6th Cir. 2008) (it is reasonable to infer that a
                suspect used a computer in his home to send messages over the internet),
                as well as DNA evidence indicating a sexual relationship.
                            However, the affidavit in support of the warrant does not set
                forth sufficient facts to conclude that there is a fair probability that
                Hughes' home contained incriminating photographs or videos. See Gates,
                462 U.S. at 238. The evidence demonstrated a reasonable probability that

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                Hughes may be engaged in a sexual relationship with his daughter, but
                contained no evidence any relationship had been memorialized in a visual
                depiction. The affiant's opinion that "perpetrators of this type of crime
                often take photographs of their physical encounters with their victims," in
                and of itself, was insufficient to establish probable cause to search for
                photographs or videos. See Dougherty v. City of Covina, 654 F.3d 892, 897-
                99 (9th Cir. 2011) (concluding that allegation of molestation and
                professional opinion of affiant is not sufficient to establish probable cause
                to search for child pornography). However, the precedent addressing
                whether an allegation of child molestation establishes probable cause to
                search for child pornography was ambiguous at the time the warrant was
                served in 2008.    United States v. Needham, 718 F.3d 1190, 1195-96 (9th
                Cir. 2013). Therefore, we conclude that the officer's good faith reliance on
                the warrant was reasonable under the circumstances and does not support
                exclusion of the evidence.   See United States v. Leon, 468 U.S. 897, 922
                (1984) ("[A] warrant issued by a magistrate normally suffices to establish'
                that a law enforcement officer has 'acted in good faith in conducting the
                search." (quoting United States v. Ross, 456 U.S. 798, 823 n.32 (1982))).
                              Having considered Hughes' contention and concluded that it
                lacks merit, we
                              ORDER the judgment of conviction AFFIRMED.




                          s
                    r                                                                       J.
                                                °•
                Parraguirre                                 Saitta

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) [947A
                   cc: Hon. Nancy L. Porter, District Judge
                        Law Office of Tammy M. Riggs, PLLC
                        Attorney General/Carson City
                        Elko County District Attorney
                        Elko County Clerk




SUPREME COURT
      OF
    NEVADA
                                                    4
(0) 1947A <61140